NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0509-20
STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CARLOS I. ALCANTARA,

     Defendant-Appellant.
_______________________

                   Submitted March 16, 2022 – Decided July 1, 2022

                   Before Judges Hoffman and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 16-10-
                   1566.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew R. Burroughs, Designated Counsel,
                   on the briefs).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Nancy A. Hulett, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from his guilty plea conviction for first-degree

racketeering and from the twelve-year prison sentence that was imposed in

accordance with the negotiated plea agreement.        Defendant challenges the

January 29, 2019 order issued by Judge Joseph L. Rea denying defendant's

motion to suppress evidence that had been seized from his vehicle pursuant to a

consent-to-search given after he was arrested for an active warrant. Although

defendant does not challenge the lawfulness of the motor vehicle stop and his

ensuing arrest based on the outstanding warrant, he alleges that the officer's

entry into the vehicle to look for an insurance identification card was a pretext

and that the officer did not have reasonable and articulable suspicion to justify

the consent search that was later conducted at the police station. Defendant

further contends that Judge Rea abused his discretion by refusing to reopen the

suppression hearing and expand the record to include an electronic enhancement

of the audio portion of the mobile video recording (MVR) of the roadside

encounter. After carefully reviewing the record in light of the arguments of the

parties and the applicable principles of law, we reject defendant's contentions

and affirm the denial of the suppression motion. We also reject defendant's

argument that the sentence imposed was excessive.




                                                                           A-0509-20
                                       2
                                         I.

      We discern the following facts from the plea hearing. Defendant admitted

that he became involved in a theft and racketeering enterprise, rose through the

ranks of the enterprise, and recruited others to join the conspiracy. Defendant

and his coconspirators formed shell corporations and established bank accounts

into which they deposited stolen money. The money would then be transferred

abroad. The factual basis for the guilty plea shows that more than $500,000

passed through the racketeering enterprise.

      In October 2016, a Middlesex County grand jury indicted defendant and

forty-four codefendants with: first-degree racketeering, N.J.S.A. 2C:41-2(c)

and 2C:41-2(d) (count one); second-degree conspiracy to commit theft, financial

facilitation of criminal activity, receiving stolen property and promoting

organized street crime, N.J.S.A. 2C:5-2, 2C:20-4(a) and 2C:21-25(a) (count

two); second-degree leader of organized crime, N.J.S.A. 2C:5-2(g) (count

three); first-degree financial facilitation of criminal activity (money laundering),

N.J.S.A. 2C:21-25(a), 2C:21-25(b) or 2C:21-25(c) (count four); first-degree

promoting organized street crime, N.J.S.A. 2C:33-30 (count five); second-

degree theft by deception, N.J.S.A. 2C:20-4(a) and 2C:2-6 (count six); second-

degree receiving stolen property, N.J.S.A. 20:20-7 and 2C:2-6 (count seven);


                                                                              A-0509-20
                                         3
second-degree misconduct by a corporate official, N.J.S.A. 2C:41-2(c), 2C:5-2,

2C:21-25, 2C:33-30, 2C:20-7, 2C:21-4(a), 2C:21-9(c), and 2C:2-6 (count eight);

fourth-degree falsifying records, N.J.S.A. 2C:21-4(a) (count nine); third-degree

failure to file business tax returns, N.J.S.A. 54:52-8 (count ten); third-degree

failure to file personal tax returns, N.J.S.A. 54:52-8 (count eleven); third-degree

failure to pay income taxes, N.J.S.A. 54:52-9 (count twelve); and third-degree

filing a fraudulent tax return, N.J.S.A. 54:52-10 (count thirteen).

      Defendant moved to suppress physical evidence seized from his vehicle.

Judge Rea presided over the suppression hearing, which occurred over the

course of three days in July, September, and November 2018.             The State

presented testimony from three witnesses:          an FBI agent from Florida,

Investigator Ryan Tighe from the Middlesex County Prosecutor's Office

(MCPO), and Perth Amboy Police Officer Dennis Marte, who executed the

initial motor vehicle stop.

      On January 29, 2019, Judge Rea denied the motion to suppress, rendering

a comprehensive oral opinion that spanned more than thirty pages of transcript.

On June 26, 2019, Judge Rea denied defendant's motion to supplement and

expand the motion-to-suppress record with an enhanced audio recording of the

dashcam recording of the motor vehicle stop.


                                                                             A-0509-20
                                        4
      On the same day, defendant pled guilty to count one, first-degree

racketeering, pursuant to a negotiated agreement. The State agreed to dismiss

the remaining counts and to recommend a sentence of twelve years in prison,

subject to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2. Defendant

agreed to cooperate with the FBI and the United States Attorney's Office for the

Southern District of Florida.

      Defendant provided a factual basis for the guilty plea and Judge Rea

accepted it. On October 8, 2020, Judge Rea sentenced defendant in accordance

with the plea agreement to twelve years in prison, subject to NERA.            In

accordance with Rule 3:5-7(d), defendant preserved the right to appeal the denial

of the motion to suppress.

      This appeal follows. Defendant raises the following contentions for our

consideration:

            POINT I

            THE TRIAL COURT ERRED WHEN IT FAILED TO
            CONSIDER THE ENHANCED AUDIO RECORDING
            WHICH CLEARLY CALLED INTO QUESTION THE
            VERACITY OF THE ARRESTING OFFICER'S
            TESTIMONY THAT DEFENDANT DID NOT HAVE
            AN INSURANCE CARD, THUS CALLING INTO
            QUESTION WHETHER THE ENTRY INTO
            DEFENDANT'S VEHICLE WAS LAWFUL.



                                                                           A-0509-20
                                       5
            POINT II

            AS THE ARRESTING OFFICER LACKED AN
            ARTICULABLE REASONABLE SUSPICION THAT
            DEFENDANT HAD ENGAGED IN, OR WAS
            ABOUT TO ENGAGE IN, CRIMINAL ACTIVITY,
            THERE WAS NO BASIS TO ASK DEFENDANT FOR
            CONSENT TO SEARCH HIS VEHICLE.

            POINT III

            AS THE ARRESTING OFFICER'S ENTRY INTO
            DEFENDANT'S VEHICLE TO ALLEGEDLY LOOK
            FOR AN INSURANCE CARD WAS A PRETEXT,
            THE ENTRY AND SUBSEQUENT SEARCH WAS
            UNLAWFUL AND ANY SEIZURE THEREOF MUST
            BE SUPPRESSED AS "FRUIT OF THE POISONOUS
            TREE."

            POINT IV

            THE TRIAL COURT'S CUMULATIVE ERRORS
            DENIED DEFENDANT A FAIR AND RELIABLE
            HEARING.

            POINT V

            DEFENDANT'S SENTENCE WAS MANIFESTLY
            EXCESSIVE AND UNFAIR UNDER THE
            CIRCUMSTANCES.

                                       II.

      We first address defendant's contention that Judge Rea erred in denying

the motion to suppress. Specifically, defendant contends Officer Marte's entry

into the detained vehicle to look for the insurance identification card before it

                                                                           A-0509-20
                                       6
was towed was a pretext to search the car for criminal evidence. He also

contends that the officer did not have reasonable and articulable suspicion of

criminal activity to justify asking defendant for permission to conduct a consent

search.

                                       A.

      The following pertinent facts were elicited at the suppression hearing. On

February 24, 2016, Officer Marte was on patrol in a marked police vehicle that

was equipped with a mobile data terminal. As he drove westbound on Smith

Street in Perth Amboy, Marte ran a random license plate check on a Honda

Crosstour that had passed him. 1      That check revealed that there was an

outstanding warrant for the registered owner.

      Officer Marte turned around, activated the lights and siren on his patrol

vehicle, and initiated a stop of the Honda on Smith Street near a Conrail station.

Defendant pulled over and stopped in a no parking zone.

      Marte approached the driver's side door. Defendant, who was the sole

occupant of the vehicle, lowered the window and the officer asked him to


1
  Defendant does not challenge the officer's authority to run a random license
plate check or to stop defendant's vehicle once the officer determined that there
was an outstanding arrest warrant for the registered owner. See State v. Segars,
172 N.J. 481 (2002); State v. Donis, 157 N.J. 44 (1988).


                                                                            A-0509-20
                                        7
produce his driving credentials. Defendant produced a valid driver's license and

registration but was not able to produce a valid insurance identification card.2

While standing outside the car, Marte observed numerous credit cards scattered

on the front passenger seat, along with a large sum of money and other

documents.    Having established defendant's identity and that he was the

registered owner of the vehicle, Marte confirmed with the police dispatcher that

there was an outstanding warrant for defendant's arrest. 3

      Officer Marte instructed defendant to get out of the Honda. As defendant

exited, Marte again saw through the open door cash, credit cards, and documents

scattered on the passenger side. Marte testified that as he stood by the driver's

side door, he could see in the center console area the paperwork and cards "all

over the seats," including paperwork on the floor. The credit cards were "all

over the place." As he stood outside the vehicle, Marte could not see the names

on the various cards.



2
  Marte eventually issued a ticket to defendant for not having an insurance card
as required by N.J.S.A. 39:3-29.
3
  The warrant had been issued because of defendant's failure to pay a $550 fine
for a motor vehicle violation for unsafe driving. Defendant does not dispute the
validity of the arrest warrant or the lawfulness of the arrest based upon that
warrant.


                                                                           A-0509-20
                                        8
      Marte advised defendant that he was being arrested on the outstanding

warrant and proceeded to handcuff him. Marte then conducted a search of

defendant's person that revealed a wad of cash in the amount of $10,000 in the

breast pocket of defendant's jacket. The cash was wrapped in a band from the

bank that had a date on it from the month of October. Defendant explained that

the money was a tax refund. 4 Marte testified that he was skeptical of that

explanation because the bank band around the money was from October—four

months before the present encounter. Marte testified that the amount of cash on

defendant's person and the items scattered in the Honda made him suspicious

because he knew about credit card fraud and the scamming of ATM cards. He

had been instructed to be on the lookout for this type of fraud.

      Marte secured defendant in the police car and called for back-up

assistance. Marte determined to have the car impounded because defendant's

vehicle had pulled over and come to a stop in a tow away zone, and there was

no other vehicle occupant to drive the car away. 5



4
  Defendant on appeal does not contend that Marte violated defendant's rights
under Miranda v. Arizona, 384 U.S. 436 (1966).
5
  The officer acknowledged that there was metered parking on another part of
Smith Street, but noted that no one would be available to keep putting money
into a meter.
                                                                         A-0509-20
                                        9
      It took about twenty to twenty-five minutes for the tow truck to arrive.

Marte testified that he needed defendant's registration and insurance information

to complete the towing report.

      The MVR recording shows that Marte leaned into the vehicle twice. The

officer testified that the first time he was looking for defendant's insurance card.

The second time, he was looking for the keys in the ignition and the insurance

card. As he leaned into the vehicle, Marte saw the same credit cards and

paperwork that he had observed while he was standing outside the vehicle.

Marte testified that the interior of the vehicle was "a mess" and that he leaned

into the vehicle for about sixty seconds. He did not move anything that he saw

and did not seize anything from the Honda at the scene of the stop.

      Defendant's vehicle was towed to police headquarters. Marte followed

the tow truck with defendant in the back seat of the police car. The MVR in the

patrol car continued to record.       During the drive to police headquarters,

defendant asked what he needed to do to get his car back. Marte told him that

he needed to produce a valid insurance card.

      Once at police headquarters, Officer Marte and his supervising sergeant

advised defendant of his Miranda rights. The Miranda waiver form was read to

defendant in English. Defendant waived his Miranda rights.


                                                                              A-0509-20
                                        10
      The officers next presented defendant with a consent to search form and

asked for his consent to search his vehicle. Defendant granted consent and

indicated that he wanted to be present during the search of his vehicle.

      The motor vehicle stop, the ride to police headquarters, the administration

of Miranda warnings, and the consent-to-search waiver colloquy were all

electronically recorded. The recordings were played in open court during the

suppression hearing.

      The police searched defendant's car pursuant to the consent and seized:

numerous credit cards with different names of persons and businesses,

documents pertaining to wire transfers to China for large amounts of money,

$4900 in cash, and three cell phones. No insurance card was found in the

vehicle.

      Defendant argued at the hearing that the evidence seized from his vehicle

should be suppressed because there was no probable cause to believe his vehicle

contained contraband and thus the automobile exception to the warrant

requirement did not apply. Defendant also argued that police did not have a

particularized and reasonable suspicion of criminal activity to justify asking

defendant for consent to search the vehicle. Defendant also argued that Marte

had entered the car under the pretext of looking for a missing insurance


                                                                           A-0509-20
                                      11
identification card and that the ensuing search at the police station was a fruit of

that pretext.

      The State argued that defendant had been pulled over and arrested based

on an active warrant and, thus, it was not necessary for police to have reasonable

suspicion to ask for consent, but that in any event, there was reasonable and

articulable suspicion to believe that the car contained evidence of criminal

activity to justify the consent search.

      The State also argued that material in the car was lawfully seized under

the plain view doctrine because Marte was lawfully present outside the car when

he first saw them and also was lawfully present inside the vehicle while

conducting a credentials search.

      The State further argued in the alternative that even if the search was

unlawful, the evidence is admissible under the inevitable discovery and

independent source exceptions to the exclusionary rule in view of an ongoing

federal investigation. 6


6
    We note that much of the State's evidence presented at the three-day
suppression hearing pertained to an ongoing federal money laundering
investigation. Because we agree with the trial court that the consent search was
lawful, we need not discuss the motion hearing testimony about the federal
investigation, which is pertinent only to the State's argument that the material
seized from defendant's car would inevitably have been discovered as part of the
federal investigation.
                                                                              A-0509-20
                                          12
                                        B.

      Judge Rea issued his decision from the bench on January 29, 2019. The

judge noted at the outset that he had watched the MVR video, and he commented

on the poor quality of the audio. He first ruled on the State's inevitable discovery

and independent source arguments. He rejected those arguments, and instead

found that at the time of the motor vehicle stop, the FBI was already

investigating defendant for suspected criminal activities in Florida. Judge Rea

also found, however, that there was no link in the federal investigation to

activities in New Jersey until after the FBI saw the county's press release and

then contacted the MCPO.

      Judge Rea also rejected the State's argument that the materials could

lawfully have been seized from the car under the plain view exception to the

warrant requirement. Judge Rea noted that while Officer Marte had testified

credibly that he observed the credit cards, paperwork, and the cash while

standing outside defendant's vehicle, he had not noticed the names on any of the

cards. Even when he was inside the vehicle looking for an insurance card, Marte

did not look at the names on the cards. Thus, Judge Rea reasoned, Marte's

observations established only the presence of the credit cards and cash but not

probable cause to believe that they were the proceeds or instrumentalities of


                                                                              A-0509-20
                                        13
criminal activity. Accordingly, the plain view exception does not apply. See

Minnesota v. Dickerson, 508 U.S. 366, 379 (1993) (holding that probable cause

to believe an object is contraband or evidence of a crime must be immediately

apparent to justify a plain view or touch seizure).

      Judge Rea next found that Marte's testimony was "very credible." The

judge held that Officer Marte had properly initiated a stop of defendant's motor

vehicle. Based upon his viewing of the MVR video, the judge found that the

officer approached the driver's side window and that he and defendant

exchanged paperwork. Judge Rea explained that he could discern from the MVR

recording that during the trip to the police station Marte told defendant that he

could not take back possession of his vehicle without proof of insurance. That

supported the officer's testimony that defendant had not produced a valid

insurance identification card. Judge Rea further noted that Marte issued a ticket

for failure to produce that document. The judge ruled that Officer Marte was

thus entitled to conduct a limited search for the insurance card. Judge Rea also

found credible Marte's testimony that while he was inside the vehicle, his search

was limited to looking for an insurance card and that he did not conduct an

impermissible search of the items he saw in the passenger cabin.




                                                                           A-0509-20
                                       14
      Judge Rea also found that there was a lawful basis to tow the vehicle to

the police station. The judge reasoned that because defendant had not produced

a valid insurance card, the vehicle could not be driven. The judge further noted

that the vehicle had stopped in a no parking zone on a busy street. The police

thus had no option but to have the vehicle towed.

      Importantly for purposes of this appeal, Judge Rea also found that once at

the station, the officers had lawful authority to ask for permission to conduct a

consent search. Judge Rea held that the police had reasonable suspicion to

believe the vehicle contained evidence of criminal activity, satisfying the

requirement set forth in State v. Carty, 170 N.J. 632 (2002).         The judge

concluded that the police "would have been derelict in their duties" if they had

not asked for consent to investigate whether the credit cards strewn about in the

vehicle were legitimate.

      Judge Rea further ruled that the MVR recording showed that the police

properly went through the consent-to-search form with defendant. Defendant

was no longer in handcuffs and the judge saw on the video that defendant

checked off on the form that he was granting consent and also checked off on

the form that he wanted to be present during execution of the search. The judge

added that the police followed "the textbook way" of obtaining consent. J udge


                                                                           A-0509-20
                                      15
Rea thus concluded that the State had met its burden of proving by "clear and

positive" evidence that defendant had knowingly and voluntarily consented to

the search.

                                       C.

      We begin our analysis by acknowledging the legal principles governing

this appeal. We review a trial court's ruling on a motion to suppress evidence

"with substantial deference to the trial court's factual findings, which we 'must

uphold . . . so long as those findings are supported by sufficient credible

evidence in the record.'" State v. Hinton, 216 N.J. 211, 228 (2013) (quoting

State v. Handy, 206 N.J. 39, 44 (2011)). This deference applies to "factual

findings based on a video recording or documentary evidence" to ensure that

trial courts remain "the finder of the facts." State v. S.S., 229 N.J. 360, 381

(2017). We review a trial court's legal conclusions de novo. Id. at 380.

      To effectuate a lawful investigatory stop, an officer must show "'specific

and articulable facts which, taken together with rational inferences from those

facts,' give rise to a reasonable suspicion of criminal activity."      State v.

Rodriguez, 172 N.J. 117, 126 (2002) (quoting Terry v. Ohio, 392 U.S 1, 21

(1968)).   "The 'articulable reasons' or 'particularized suspicion' of criminal

activity must be based upon the law enforcement officer's assessment of the


                                                                           A-0509-20
                                      16
totality of the circumstances . . . ." State v. Davis, 104 N.J. 490, 504 (1986).

"There must be 'some objective manifestation that the person [detained] is, or is

about to be engaged in criminal activity.'" State v. Pineiro, 181 N.J. 13, 22

(2004) (alteration in original) (quoting United States v. Cortez, 449 U.S. 411,

417–18 (1981)). However, "[t]he suspicion need not rise to the 'probable cause

necessary to justify an arrest.'" Id. at 20 (quoting State v. Nishina, 175 N.J. 502,

511 (2003)).

      When, during a lawful stop, a driver is unwilling or unable to present proof

of his driving credentials as required by N.J.S.A. 39:3-29, the police may

conduct a limited search of those places in the vehicle where those credentials

are ordinarily kept. See State v. Terry, 232 N.J. 218, 222 (2018). The search is

a limited one, and must be confined to the glove compartment or other areas,

such as the center console area, where the driving credentials reasonably might

be found. Id. at 223; State v. Hamlett, 449 N.J. Super. 159, 174 (App. Div.

2017). Furthermore, the driver must be given an opportunity to present his

registration or his insurance information before the police may conduct a search

for those credentials. State v. Keaton, 222 N.J. 438, 442–43 (2015).

      A consent search is another one of the well-defined exceptions to the

warrant requirement. Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973);


                                                                              A-0509-20
                                        17
State v. Johnson, 68 N.J. 349, 353–54 (1975); State v. King, 44 N.J. 346, 352

(1965). It is, of course, fundamental that consent to search must be voluntary.

Bustamonte, 412 U.S. at 222. Moreover, under the New Jersey Constitution, a

consent to search is valid only if the person giving consent has knowledge of his

or her right to refuse. Johnson, 68 N.J. at 353–54. In deciding whether consent

to search was voluntarily and knowingly given, a reviewing court must consider

the totality of the circumstances. King, 44 N.J. at 352–53. "Voluntariness is a

question of fact to be determined from all the circumstances." Bustamonte, 412

U.S. at 248–49. To meet its burden of proof, the State is required to prove

voluntariness by "clear and positive testimony." King, 44 N.J. at 352; State v.

Douglas, 204 N.J. Super. 265, 277 (App. Div. 1985). Under the New Jersey

Constitution, when the police request a consent to search during the course of a

motor vehicle stop, the police must have a reasonable and articulable suspicion

that the search will produce evidence of criminal wrongdoing. Carty, 170 N.J.

at 635.

      We next apply these general principles to the facts of this case as found

by the trial court. We agree that the search of defendant's car was lawfully

conducted pursuant to the consent search doctrine for the reasons explained in




                                                                           A-0509-20
                                      18
Judge Rea's thorough and thoughtful oral opinion.        We add the following

comments.

      We agree that the stop was lawfully initiated based on information learned

during a lawful random license plate check that the registered owner of the

vehicle was subject to an active arrest warrant. Defendant was lawfully arrested

pursuant to the warrant once Officer Marte determined that defendant was the

registered owner and confirmed with the dispatcher that the warrant was valid

and active. We also agree that Officer Marte was permitted to lean into the

vehicle to look for the insurance identification after defendant had been given

an opportunity to produce it.

      We reject defendant's contention that the credentials search was a pretext

to search the car for evidence of criminality. For one thing, the lawfulness of

police conduct is measured by an objective standard. The subjective thoughts

of an officer are not relevant. See State v. Bruzzese, 94 N.J. 210, 223 (1983)

(holding the Fourth Amendment proscribes unreasonable actions, not improper

thoughts); see also State v. Gonzales, 227 N.J. 77, 82 (2016) (eliminating the

inadvertence requirement from the plain view exception, noting it is inconsistent

with the strong preference for objective standards of reasonableness and




                                                                           A-0509-20
                                      19
inadvertence analysis calls for subjective inquiry into an individual officer's

motivations).

      Furthermore, we accept Judge Rea's finding that Marte testified truthfully

as to the reason why he entered the vehicle and that he did not move or examine

the credit cards and thus did not learn anything about them that he did not

already know from his observations made from outside the vehicle.

      We reject defendant's claims that the search of his vehicle at the police

station violated State v. Witt, 223 N.J. 409 (2015). That case establishes the

elements of the automobile exception to the warrant requirement under the New

Jersey Constitution.   The State does not rely, however, on that exception.

Rather, the State contends—and Judge Rea found—that the warrantless search

of defendant's car at the police station falls under the consent search exception

to the warrant requirement.

      We add with respect to the consent search doctrine that defendant's

reliance on Carty is misplaced. In that case, our Supreme Court relied on Article

I, paragraph 7 of the New Jersey Constitution to establish a requirement that

police must have reasonable and articulable suspicion to believe that a search

would reveal evidence of a crime before they may ask for permission to conduct

a consent search of a detained motor vehicle. Carty, 170 N.J. at 638–40. As the


                                                                           A-0509-20
                                      20
Court explained in State v. Domicz, "[o]ur Carty decision addressed concerns

about the then intractable problem of racial profiling on our highways and 'the

widespread abuse of our existing law that allow[ed] law enforcement officers to

obtain consent searches of every motor vehicle stopped for even the most minor

traffic violation.'" 188 N.J. 285, 304 (2006) (second alteration in original)

(citation omitted) (quoting Carty, 170 N.J. at 646). The Court in Domicz ruled

that police do not require reasonable suspicion to ask for permission to search a

house. Id. at 305.

      In this case, the request to conduct a consent search did not prolong the

duration of the roadside encounter, which had already escalated to an arrest and

was relocated to the scene of the police station based on the active arrest warrant

of the sole vehicle occupant. But even assuming for the sake of argument that

police could not ask for consent to search the lawfully impounded vehicle

without reasonable suspicion, as Judge Rea aptly found, there was reasonable

suspicion to believe that the vehicle contained evidence of criminal activity.

That suspicion was based on Officer Marte's observations of the numerous credit

cards and cash scattered within the passenger cabin coupled with the cash found

on defendant's person during the lawful search incident to his arrest. We agree

with Judge Rea that Marte and his superior officer would have been derelict in


                                                                             A-0509-20
                                       21
their duties had they not investigated why so many credit cards were present in

the vehicle.

      Because police had a lawful basis to ask for consent and the consent was

given knowingly and voluntarily, the evidence seized from the vehicle was

admissible and defendant's suppression motion was properly denied.

                                       III.

      We next turn to defendant's contention that Judge Rea abused his

discretion by declining to re-open the suppression hearing and expand the

record. Because we affirm substantially for the reasons explained by Judge Rea,

we need not address defendant's argument at length. We add the following

comments.

      Defendant had provided to the court and to the State a CD and a transcript

of what defendant claimed was "an enhanced version" of the MVR audio

recording of the roadside encounter. Defendant argued that the audio recording

showed that defendant and Officer Marte discussed an expired insurance card.

      We agree with Judge Rea that the new evidence defendant proffered was

irrelevant and would not have changed the results of suppression motion. We

add that the reasonable suspicion to believe a consent search would reveal

evidence of criminal activity existed before Officer Marte leaned into the car to


                                                                           A-0509-20
                                      22
look for the insurance identification.        No card—expired or valid—was

ultimately found. Furthermore, even assuming for the sake of argument that

defendant had provided an expired insurance card when he presented his driving

credentials, the officer would still have had a basis to look for an unexpired card.

      We note that defendant's motion to expand the record was essentially a

motion for reconsideration. Such motions are entrusted to the sound discretion

of the court in the interest of justice. Cummings v. Bahr, 295 N.J. Super. 374,

384 (App. Div. 1996).       Judge Rea considered defendant's arguments and

concluded that the enhanced audio recording did not contradict his ruling on the

motion to suppress. We see no abuse of discretion in reaching that conclusion.

                                        IV.

      Finally, we turn to defendant's contention that the sentence he received is

excessive. As a general matter, sentencing decisions are reviewed under a

highly deferential standard. See State v. Roth, 95 N.J. 334, 364–65 (1984)

(holding that an appellate court may not overturn a sentence unless "the

application of the guidelines to the facts of [the] case makes the sentence clearly

unreasonable so as to shock the judicial conscience"). Our review is therefore

limited to considering:

            (1) whether guidelines for sentencing established by the
            Legislature or by the courts were violated; (2) whether

                                                                              A-0509-20
                                        23
            the aggravating and mitigating factors found by the
            sentencing court were based on competent credible
            evidence in the record; and (3) whether the sentence
            was nevertheless "clearly unreasonable so as to shock
            the judicial conscience."

            [State v. Liepe, 239 N.J. 359, 371 (2019) (quoting State
            v. McGuire, 419 N.J. Super. 88, 158 (App. Div.
            2011)).]

      "[A]ppellate courts are cautioned not to substitute their judgment for those

of our sentencing courts." State v. Case, 220 N.J. 49, 65 (2014) (citing State v.

Lawless, 214 N.J. 594, 606 (2013)).         Relatedly, a trial court's exercise of

discretion that is in line with sentencing principles "should be immune from

second-guessing." State v. Bieniek, 200 N.J. 601, 612 (2010).

      In imposing a sentence, the court must make an individualized assessment

of the defendant based on the facts of the case and the aggravating and mitigating

sentencing factors. State v. Jaffe, 220 N.J. 114, 121–22 (2014). To facilitate

appellate review, the sentencing court must "state reasons for imposing such

sentence including . . . the factual basis supporting a finding of particular

aggravating or mitigating factors affecting [the] sentence . . . ." R. 3:21-4(h);

accord State v. Fuentes, 217 N.J. 57, 73 (2014); see also N.J.S.A. 2C:43-2(e)

(requiring the sentencing court to state the "factual basis supporting its findings

of particular aggravating or mitigating factors affecting sentence.").


                                                                             A-0509-20
                                       24
      Judge Rea emphasized that defendant had negotiated a plea agreement that

took into account the aggravating and the mitigating circumstances. Judge Rea

further noted that defendant was a high-ranking member in the international

money laundering scheme and was responsible for recruiting numerous

coconspirators. The judge found defendant's role to be important. The illicit

enterprise stole electronic funds from the victims and laundered the stolen

money through the sham corporations. Defendant set up one of those sham

corporations, CA Golden Trades, Incorporated, in New Jersey. The judge noted

that the illicit enterprise stole millions of dollars.

      The judge then proceeded to carefully analyze all applicable aggravating

factors. He found aggravating factor three, (the risk that the defendant will

commit another offense), "a very real aggravating factor" and gave significant

weight to it.

      Judge Rea also found aggravating factor five, (the substantial likelihood

that the defendant is involved in organized criminal activity), applicable because

defendant was involved in racketeering, which is organized criminal activity.

The judge stressed that this case involved participants in New Jersey and several

other states, as well as in at least three foreign countries.




                                                                            A-0509-20
                                         25
      The judge also found aggravating factor nine, (the need to deter defendant

and others from violating the law). The judge concluded that the need for

general deterrence "was a very legitimate and powerful" aggravating factor, and

deemed it to be "extremely weighty" in his calculus.

      The judge also found aggravating factors ten (involvement in the offense

of fraudulent or deceptive practices against State government) and eleven (the

imposition of a monetary penalty without a term of imprisonment would be

perceived by defendant or others as just part of the cost of doing business). The

judge reasoned that setting up dummy corporations in New Jersey was a

deceptive practice. The judge acknowledged that although probation was not a

possible sentence for defendant, factor eleven applied because defendant had

committed a financial crime and a sentence other than imprisonment would be

seen as a cost of doing business.

      Judge Rea next considered the applicable mitigating factors. Because

defendant had no prior criminal record, the judge found mitigating factor seven,

(the defendant has no history of prior delinquency or criminal activity ). The

judge found mitigating factor twelve, (defendant's willingness to cooperate with

law enforcement authorities), applicable because defendant agreed to cooperate

with law enforcement. The judge also found mitigating factor six (the defendant


                                                                           A-0509-20
                                      26
has compensated or will compensate the victim of the defendant's conduct for

the damage or injury sustained), because defendant had made some effort at

restitution, although the judge noted that it was a mere "drop in the bucket"

compared to the millions of dollars stolen from the victims. Of the three

mitigating factors deemed to be applicable, the judge noted that mitigating factor

seven was the most compelling. The judge rejected defendant's argument that

mitigating factor nine, (the character and attitude of the defendant indicate he is

unlikely to commit another offense), applied, reasoning that defendant viewed

the people he recruited as "pawns" in the illegal scheme and recruited as many

people as he could so that sham corporations could be set up to funnel the stolen

money.

      Judge Rea concluded that the aggravating factors outweighed the

mitigating factors. We are satisfied that the judge properly considered the

applicable aggravating and mitigating factors and qualitatively weighed them.

See State v. Dalziel, 182 N.J. 494, 505 (2005); State v. Natale, 184 N.J. 458,

488–89 (2005); Roth, 95 N.J. at 368. We decline to substitute our judgment for

that of the sentencing court, State v. Miller, 237 N.J. 15, 28 (2019), and conclude

that the twelve-year sentence imposed in accordance with the plea agreement

does not shock the judicial conscience. Roth, 95 N.J. at 364–65.


                                                                             A-0509-20
                                       27
      To the extent we have not addressed them, any remaining arguments

raised by defendant lack sufficient merit to warrant discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-0509-20
                                      28